DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/08/2021 regarding the USC 102 rejection of claim 24 have been fully considered but they are not persuasive.
In response to applicant's argument on pg 5 of their Remarks, Applicant first asserts Grinberg does not anticipate the claimed invention because Grinberg’s intended use is for measuring the height and force required to maintain the height of the intervertebral disk space, not the interspinous, interlaminar space as claimed because these are two different and distinct spatial locations within the spine, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not asserted any structural difference between the claimed invention and Grinberg that would render Grinberg unable to perform in an interspinous, interlaminar space.
On pg 7 of their Remarks, Applicant asserts that the “combination distance and force measurement component” are inherently integral as a single structural component because [0026] of their originally filed specification and Figs 1 and 4C of their original disclosure show this. Examiner respectfully disagrees.
combination distance and force measurement component being a singular structural component as described and shown in [0026] and Figs 1 and 4C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see pg 9, with respect to the rejection(s) of claim(s) 1-3, 5, 7-8, 15, and 20-22 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150320456 A1 to Field, et al. (hereinafter Field).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040059261 A1 to Grinberg (cited in previous Office Action).

a pair of handles (comprising 53, 63, 151, and 161) connected at a pivoting hinge (71) [0026-0027] (Fig 1), each handle having a gripping portion at one end (57 and 67) [0026-0027] and extending into a leg extension at another (85 and 87) [0032] (Fig 1), each of the leg extensions terminating at a tip (81 and 83) having a bearing surface (outer surface of the tips) for engaging a bone (vertebral) surface [0013-0014, 0031] (Fig 1),
a spring bias mechanism (131) between the pair of handles [0055] (Fig 1), and
a combination distance (height indicator 121) and force (load cell 81) measurement component in cooperation with the pair of handles [0028, 0054] (Fig 1), the component being configured to measure a distance of the interspinous, interlaminar space ([abstract,0054], height indicator (121) of the component is configurable for measuring a distance in an intervertebral disk space, in intervertebral disc spaces, which are located in the interpsinous, interlaminar space between vertebrae of the spine), and a force for maintaining said distance [0029];
wherein the extensions extend at an angle relative to the handles in at least first and second intersecting planes (Grinberg shows, in Fig 1, if we think of the longitudinal axis of the device as a z-axis, the leg extensions 85 and 87 forming a first x-y plane across their tops, while handles comprising 53, 63, 151, and 161 form a plane in the z-x or z-y plane in which they extend, which intersect the plane formed by leg extensions 85 and 87 at an orthogonal or right angle.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150320456 A1 to Field, et al. (hereinafter Field) in view of Grinberg.
Regarding claim 1, Field teaches an instrument for evaluating an interspinous, interlaminar space between adjacent vertebrae [abstract, 0217], comprising:
a pair of handles (4910, 4920) connected at a pivoting hinge (4930) [0215] (Fig 31A), each handle having a gripping portion at one end (proximal ends) and extending into a leg extension (distal ends) at another [0215] (Fig 31A), each of the leg extensions terminating at a tip (4914, 4924) having a bearing surface (4929) for engaging a bone surface [0216], wherein the tip of each leg extension extends at an angle less than 180 degrees (“generally perpendicular angle” is about 90 degrees) relative to the leg extensions [0215] (Fig 31A),

a distance measurement component (4940) in cooperation with the pair of handles [0217] (Fig 31A), the component being configured to measure a distance of the interspinous, interlaminar space [0217].
However, Field does not teach a combination distance and force measurement component in cooperation with the pair of handles, the component being configured to measure a distance of the interspinous, interlaminar space, and a force for maintaining said distance.
Grinberg teaches a combination distance (height indicator 121) and force (load cell 81) measurement component in cooperation with the pair of handles [0028, 0054] (Fig 1), the component being configured to measure a distance of the interspinous, interlaminar space ([abstract,0054], height indicator (121) of the component is configurable for measuring a distance in an intervertebral disk space, in intervertebral disc spaces, which are located in the interpsinous, interlaminar space between vertebrae of the spine), and a force for maintaining said distance [0029].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field to have a combination distance and force measurement component in cooperation with the pair of handles, the component being configured to measure a distance of the interspinous, interlaminar space, and a force for maintaining said distance based on the teachings of Grinberg, because doing so would enable the device to measure the load required to maintain the tension at the separation distance, as recognized by Grinberg [0029].

Regarding claim 2, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches wherein each of the leg extensions (distal ends of 4910 and 4920) extends at 

Regarding claim 3, Field in view of Grinberg teach all the limitations of claim 2, however they do not explicitly teach each of the leg extensions extends at a right angle relative to the handles in each of the first and second intersecting planes.
Although Field in view of Grinberg do not teach the claimed the leg extensions extends at a right angle relative to the handles in each of the first and second intersecting planes, Applicant’s specification fails to disclose how the shape of leg extensions extends at a right angle relative to the handles in each of the first and second intersecting planes contributes to the critical functions of the invention (MPEP 2144.04, IV, B). Specifically, the instant claims recite leg extensions extends at a right angle relative to the handles in each of the first and second intersecting planes, while the prior art device of Field discloses legs (distal ends of 4910, 4920) at an unspecified angle to the planes formed by the longitudinal axis formed by the proximal and central portions of 4910 and 4920 above pin 4930 in order to access an interspinous space [0216] (Fig 31A). However, the claimed invention is also configurable to access an interpsinous space, as Applicant notes in their latest Remarks [pg 8]. Therefore, the examiner contends that the difference in shape of the leg extensions relative to the handles between the instant claim and the prior art do not significantly improve the ability of the claimed device to operate within an interspinous space, and as such the claimed device is not patentably distinct from the prior art device.



Regarding claim 6, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches the bearing surface (4929) includes a surface feature (plurality of grooves) for enhanced bone contact [0216] (Fig 31A).

Regarding claim 7, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches the spring bias mechanism (4932) comprises a pair of interconnected leaf springs [0215] (Fig 31A).

Regarding claim 8, Field in view of Grinberg teach all the limitations of claim 1, however Field does not teach the combination distance and force measurement component is slidingly attached to one of the handles and fixedly attached to the other of the handles.
Grinberg teaches the combination distance and force measurement component (specifically height indicator 121 of the combined distance and force measuring structures 121 and 81) is slidingly attached to one of the handles (through hole 127 on second handle 63) and fixedly attached to the other of the handles (pivotally attached to proximal portion 125 on first handle 53) [0054] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field to have the combination distance and force measurement component is slidingly attached to one of the handles and fixedly attached to the other of the 

Regarding claim 15, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches movement of the gripping portion (proximal ends of 4910, 4920) of the handles towards one another effects spreading apart of the tips [0215] (Fig 31A).

Regarding claim 20, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches the angle between each tip (4914, 4924) and each leg extension (distal ends of 4910 and 4920) is in the range of about 60 to 120 degrees ([0215], “generally perpendicular angle” is about 90 degrees, which falls within the claimed range) (Fig 31A).

Regarding claim 21, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches the angle between each tip (4914, 4924) and each leg extension (distal ends of 4910 and 4920) is in the range of about 75 to 105 degrees ([0215], “generally perpendicular angle” is about 90 degrees, which falls within the claimed range) (Fig 31A).

Regarding claim 22, Field in view of Grinberg teach all the limitations of claim 1, however Field does not teach the leg extensions and the tips are configured to bear a load.
Grinberg teaches leg extensions and tips are configured to bear a load ([0031], leg extensions and tips configured to bear the load imposed by the resisting forces of the supporting 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field to have the leg extensions and tips made of a strong material so that they are configured to bear a load, because doing so would have the predictable result of withstanding resisting forces, as recognized by Grinberg [0031].

Claims 9-14, 17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Grinberg as applied to claim 1 above, and further in view of US 20040267279 A1 to Casutt, et al. (cited in previous Office Action, hereinafter Casutt).
Regarding claim 9, Field in view of Grinberg teach all the limitations of claim 1, and Field further teaches a main body (4940) [0217] (Fig 31A).
However Field in view of Grinberg do not teach the combination distance and force measurement component includes a main body having a channel and a translatable shaft movable therein.
Casutt teaches a combination distance and force measurement component (comprising 14, 24, 33, and 44-45) includes a main body (44) having a channel (33) and a translatable shaft (14 and 45) movable therein [0023] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field in view of Grinberg to have the combination distance and force measurement component includes the main body having a channel and a translatable shaft movable therein based on the teachings of Casutt, because both Grinberg of the Field/Grinberg combination and Casutt are directed to measuring distances between adjacent spinal vertebrae 

Regarding claim 10, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 9, and Field further teaches the main body (4940) includes at one portion thereof a series of indicia representing units of distance ([0217], measurement element 4940 comprises indicia indicative of a spacing or overall width) (Fig 31A).

Regarding claim 11, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 9, however Field in view of Grinberg do not teach the main body includes at one portion thereof a series of indicia representing units of force.
Casutt teaches a main body (comprising 14, 24, 32-33, and 44) includes at one portion thereof a series of indicia representing units of force (24) ([abstract, 0022-0023], scale 24 comprises indicia which can be read to determine a pre-tension force) (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg of the Field/Grinberg combination to have the main body includes at one portion thereof a series of indicia representing units of force based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring forces applied in order to space adjacent spinal vertebrae (Grinberg [0001]/ Casutt [abstract-0001]), so modifying Field in view of Grinberg to comprise the aforementioned elements of Casutt would had the obvious result of measuring forces applied in order to space adjacent spinal vertebrae using the aforementioned structures of Casutt.

Regarding claim 12, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 9, and Grinberg further teaches including a knob (129) for maintaining the handles (comprising 53, 63, 151, and 161) in position relative to one another against the translatable shaft of the combination distance and force measurement component (Examiner’s note: “for maintaining the handles in position relative to one another against the translatable shaft of the combination distance and force measurement component” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [0035, 0054], stop (129) is configurable for maintaining the handles in a position relative to one another against a shaft (121), as shown in Fig. 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field to have a knob for maintaining the handles in position relative to one another against the translatable shaft of the combination distance and force measurement component, because doing so would have the predictable result of preventing the tips of the handles from collapsing closed with the bias of the leaf springs when a surgeon stops squeezing the handles.

Regarding claim 13, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 9, however Field in view of Grinberg does not teach the translatable shaft includes a band to indicate a measured unit of distance when viewed through a window of the main body near the indicia representing units of distance.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field in view of Grinberg to have the translatable shaft includes a band to indicate a measured unit of distance when viewed through a window of the main body near the indicia representing units of distance based on the teachings of Casutt, because both Grinberg of the Field/Grinberg combination and Casutt are directed to measuring distances between adjacent spinal vertebrae (Grinberg [0001/0054]/ Casutt [0001]), so modifying Field in view of Grinberg to comprise the aforementioned elements of Casutt would have had the obvious result of measuring distances between adjacent spinal vertebrae using the aforementioned structures of Casutt.

Regarding claim 14, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 9, and Field further teaches a pointer (proximal end of handle 4910, which is configurable extending into teeth (4944) corresponding to the spacing indicia of measurement element (4940)) from one of the handles (4910) for resting against the main body (4940) near the series of indicia representing units of distance [0217] (Fig 31A).

Regarding claim 17, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 10, and Field further teaches the distance measured represents a height of the interspinous, interlaminar space between the adjacent vertebrae [0217] (Fig 31A).


It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field to have the force measured represents an amount of tension between the adjacent vertebrae, because doing so would enable the device to measure the load required to maintain the tension at the separation distance, as recognized by Grinberg [0029].

Regarding claim 23, Field in view of Grinberg teaches all the limitations of claim 1, however Field in view of Grinberg do not teach the combination distance and force measurement component includes a single main body coupled to at least one of the pair of handles.
Casutt teaches a combination distance (scale 22) and force measurement (pre-tension scale 24) component includes a single main body (crossbar 25) coupled to at least one of the pair of handles (handle 20) [0022] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field in view of Grinberg to have the combination distance and force measurement component includes a single main body coupled to at least one of the pair of handles, because doing so would enable a user to read off a pre-tension on a handle of the device, as recognized by Casutt [0022].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Grinberg, in further view of Casutt as applied to claim 10 above, and still further in view of US 20100114179 A1 to Moore, et al. (cited in previous Office Action, hereinafter Moore).

Moore teaches units of distance (on scale 614) are millimeters [0093] (Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field in view of Grinberg, in further view of Casutt to have the units of distance are millimeters based on the teachings of Moore, because doing so would enable a user to extend the arms an appropriate distance, as recognized by Moore [0093].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Grinberg, in further view of Casutt as applied to claim 11 above, and still further in view of US 20110029079 A1 to Paulos.
Regarding claim 18, Field in view of Grinberg, in further view of Casutt teach all the limitations of claim 11, however they do not teach the units of force are Newtons.
Paulos teaches units of force (on calibration markings of slot 454) are Newtons [0052] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Field in view of Grinberg, in further view of Casutt to have the units of force are Newtons, because doing so would provide a level of precision to the force markings, as recognized by Paulos [0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120215262 A1 and US 20020072752 A1 are mentioned because they disclose .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791